—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about July 13, 1995, which, inter alia, granted appellant’s motion for vacatur of the default order dated May 8, 1995, but adhered to the prior decision insofar as refusing to strike the note of issue, and in severing the fourth-party action, unanimously affirmed, without costs.
Denial of severance would likely have caused an inordinate delay of trial of the main action (cf., Leavitt v New York City Tr. Auth., 111 AD2d 907, 908). Plaintiff completed discovery and filed a note of issue pursuant to the IAS Court’s orders and would be prejudiced by such delay (see, Miro v Branford House, 174 AD2d 363). Appellant did not take the opportunity to conduct a physical examination within the scheduled deadline. In these circumstances, the motion to strike the note of issue was properly denied (see, Hamlin v Mensch, 205 AD2d 452; Levine v McFarland, 98 AD2d 795). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.